Case 21-80036-hb              Doc 16   Filed 09/13/21 Entered 09/13/21 14:12:46      Desc Main
                                       Document      Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF SOUTH CAROLINA

    In re,
                                                               C/A No. 21-00825-HB
    Evelyn K Harris,
                                                             Adv. Pro. No. 21-80036-HB
                                          Debtor(s).
                                                                    Chapter 13
    Evelyn K Harris,
                                                         ORDER GRANTING PRELIMINARY
                                         Plaintiff(s),     INJUNCTION & REQUIRING
                                                            IMMEDIATE TURNOVER
    v.

    TitleMax of South Carolina, Inc.,

                                        Defendant(s).

             THIS MATTER came before the Court for a hearing on September 10, 2021, to consider

the Motion for Temporary Restraining Order and Preliminary Injunction filed by Debtor Evelyn

K. Harris1 and the Response filed by Defendant TitleMax of South Carolina, Inc.2 Due notice was

given of the Motion and hearing. Present at the hearing were Dana E. Wilkinson, counsel for

Harris, and Nathan E. Huff, counsel for TitleMax.

                                           UNDISPUTED FACTS

             TitleMax made a prepetition loan to Harris secured by a non-purchase money security

interest on Harris’ 2008 Nissan Titan, titled in her name. Due to a default in payments, TitleMax

repossessed the vehicle from her residence on March 21, 2021. Harris filed a petition for Chapter

13 relief on March 24, 2021. TitleMax has retained possession of the vehicle and on June 25,

2021, Harris filed the above-captioned adversary proceeding seeking, in part, its return pursuant

to 11 U.S.C. § 542. Despite demand and this adversary proceeding, TitleMax refused to return the



1
    ECF No. 9, filed Sept. 2, 2021.
2
    ECF No. 12, filed Sept. 9, 2021.
Case 21-80036-hb         Doc 16      Filed 09/13/21 Entered 09/13/21 14:12:46              Desc Main
                                     Document      Page 2 of 6



vehicle and Harris filed this Motion. Harris’ confirmed plan provides for payment to TitleMax

equal to the value of the vehicle with interest and retention of its lien. Harris testified at a prior

hearing involving TitleMax about her use of and immediate need for the vehicle to travel for work

and sustain herself and to successfully perform in this case.

        TitleMax did not dispute those facts or the value assigned to the vehicle. There is also no

dispute that the vehicle is adequately insured. TitleMax’s counsel did not request any additional

adequate protection of his client’s interest or express any harm should the vehicle be returned

pending resolution of the remaining issues in this adversary proceeding. Counsel did not know

where the vehicle is currently located and apparently had not inquired prior to the hearing for

immediate turnover but assured the Court that it is in TitleMax’s possession or under its control

and it has not been sold.

                                  DISCUSSION AND CONCLUSIONS

        A preliminary injunction is an extraordinary remedy; the primary function is to protect the

status quo and to prevent irreparable harm during the pendency of a case. In re Microsoft Corp.

Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003). Courts evaluating a request for a preliminary

injunction “must balance the competing claims of injury and must consider the effect on each party

of the granting or withholding such request.” Amoco Prod. Co. v. Vill. Of Gambell, Alaska, 480

U.S. 531, 542 (1987). A party seeking a preliminary injunction must establish the following

elements: (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips in its favor; and (4) an injunction is in

the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).




                                                   2
Case 21-80036-hb        Doc 16     Filed 09/13/21 Entered 09/13/21 14:12:46             Desc Main
                                   Document      Page 3 of 6



      I.   HARRIS IS LIKELY TO SUCCEED ON THE MERITS OF THE TURNOVER ACTION

       “A plaintiff need not establish a ‘certainty of success,’ but must make a clear showing that

he is likely to succeed at trial.” Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (citing

Winter, 555 U.S. at 20). To establish a claim for turnover, the plaintiff must demonstrate that: (1)

during the case, (2) an entity other than a custodian, (3) was in possession, custody, or control of

property that the trustee may use, sell, or lease under § 363 or that the debtor may exempt under §

522, and (4) that such property is not of inconsequential value or benefit to the estate. 11 U.S.C.

§ 542(a). Under § 541, filing a bankruptcy case creates an estate, which is comprised of “all legal

or equitable interests of the debtor in property as of the commencement of the case.” 11 U.S.C.

§ 541(a) (2005). “The bankruptcy estate is comprised of a broad range of both tangible and

intangible property interests.” Wilson v. Dollar Gen. Corp., 717 F.3d 337, 342 (4th Cir. 2013). It

extends to property wherever located and by whomever held, and includes the debtor’s legal,

equitable and possessory interests. 11 U.S.C. § 541(a). A Chapter 13 debtor is entitled to the same

rights as the trustee to use property of the estate pursuant to § 363(b). 11 U.S.C. § 1303.

       TitleMax is not merely a custodian and is in possession of the vehicle. Harris previously

testified regarding her need for and use of the vehicle, which TitleMax did not dispute. The Court

confirmed a plan that provides for payment equal to the vehicle’s value plus interest, indicating

the vehicle is useful and not of inconsequential value. Harris holds title to the vehicle, and it is

insured. Her right of redemption became property of the estate upon filing her Chapter 13 case

and, thus, the vehicle is property of the estate. See In re Nelson, 521 B.R. 733, 738 (Bankr. D.S.C.

2014) (noting this District has consistently found South Carolina’s statutory right of redemption is

property of the estate, thereby allowing repossessed collateral to be subject to turnover); In re

Brittain, 435 B.R. 318, 325 (Bankr. D.S.C. 2010) (noting that a debtor, as a guarantor, may assert




                                                 3
Case 21-80036-hb             Doc 16       Filed 09/13/21 Entered 09/13/21 14:12:46                        Desc Main
                                          Document      Page 4 of 6



a right of redemption as property of the estate and seek turnover to obtain personal possession of

the collateral repossessed prepetition); In re Leverette, 118 B.R. 407, 409 (Bankr. D.S.C. 1990)

(“The debtor has the right of redemption if the automobile has not been sold by the creditor at the

time of the filing of the petition for relief. Such an interest in property is sufficient to bring the

property within the meaning of ‘property of the estate.’” (citing In re Wallace, 102 B.R. 114

(Bankr. S.D. Ohio 1989))); In re Mathews, 118 B.R. 398 (Bankr. D.S.C. 1989) (holding a vehicle

repossessed prepetition was property of the estate); In re Jennings, C/A No. 01-80044-W, 2001

WL 1806980, at *6 (Bankr. D.S.C. Sept. 17, 2001) (finding a debtor is entitled to immediate

turnover of collateral lawfully repossessed prepetition in which the debtor has an interest upon a

written demand for turnover and proof of insurance coverage); In re Davis, C/A No. 99-80089-W,

1999 WL 33486073 (Bankr. D.S.C. Apr. 16, 1999) (requiring turnover of a leased vehicle

repossessed prepetition); In re Green, C/A No. 94-73849, 1995 WL 1930989, at *1 (Bankr. D.S.C.

Jan. 27, 1995) (ordering turnover of a vehicle lawfully repossessed prepetition subject to the

creditor’s right to be adequately protected); see also Tidewater Fin. Co. v. Moffett (In re Moffett),

356 F.3d 518 (4th Cir. 2004) (finding, in part, the creditor’s prepetition repossession of a vehicle

did not terminate the debtor’s equitable interest in the car).3

      II.    HARRIS IS LIKELY TO SUFFER IRREPARABLE HARM WITHOUT AN INJUNCTION

         “Irreparable harm is harm that cannot be prevented or fully rectified by final judgment after

trial.” In re Infinity Bus. Grp., Inc., C/A No. 10-06335-JW, 2012 WL 5420410, at *2 (Bankr.

D.S.C. June 1, 2012) (citing See Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th




3
  The case cited by TitleMax, In re Dunlap, 158 B.R. 724 (M.D. Tenn. 1993), is distinguishable because the debtor’s
right to redemption in the property expired and under Tennessee law regarding pawned property, all rights of the
debtor are extinguished once the statutory redemption requirements have not been met and the period has passed;
therefore, the debtor lost any legal or equitable interest in the pawned property and it could not be considered property
of the estate.


                                                           4
Case 21-80036-hb          Doc 16      Filed 09/13/21 Entered 09/13/21 14:12:46                Desc Main
                                      Document      Page 5 of 6



Cir. 1984)). “[A] plaintiff must demonstrate more than just a ‘possibility’ of irreparable harm.”

Di Biase, 872 F.3d at 230. Harris is obligated to pay TitleMax under the confirmed plan yet

is deprived of adequate transportation. This negatively and immediately impacts Harris’ chances

of success in her bankruptcy case. Harris will suffer irreparable harm without an injunction

enjoining TitleMax from retaining the vehicle.

    III.    THE BALANCE OF EQUITIES TIPS IN FAVOR OF HARRIS

        Courts considering preliminary injunctions must balance the immediate and irreparable

harm to the plaintiff against any harm to the defendant. Harris’ harm is evident as she still does

not have adequate transportation even though her plan provides payment to TitleMax for its

interest the vehicle secures. In contrast, TitleMax is adequately protected by the plan payments

equal to the value of the vehicle plus interest, retention of its lien, and the insurance coverage

purchased by Harris. TitleMax’s counsel did not argue that return of the vehicle poses any

hardship and did not know the vehicle’s location or the costs to return it. The record indicates no

immediate or irreparable harm to TitleMax from the return of the vehicle to Harris. Therefore, the

balance of the equities tip in favor of Harris.

    IV.     A PRELIMINARY INJUNCTION WOULD SERVE THE PUBLIC INTEREST

        “The provisions of the Bankruptcy Code . . . are designed to protect the public interest.” In

re Chicora Life Ctr., LC, 553 B.R. 61, 67 (Bankr. D.S.C. 2016) (citing Fisher v. Apostolou, 155

F.3d 876, 882 (7th Cir. 1998) (“[B]oth the terms and underlying purpose of the federal bankruptcy

code are geared, at least in part, to protect the public interest . . .”)). The public also “has an interest

in the equitable administration of the Bankruptcy Code.” Id. (citing Cont’l Secs. Corp. v.

Shenandoah Nursing Home P’ship, 188 B.R. 205, 220 (W.D. Va. 1995) (noting “the public interest

in administrating the Bankruptcy Code”)). Enjoining TitleMax’s retention of the vehicle serves




                                                     5
Case 21-80036-hb          Doc 16     Filed 09/13/21 Entered 09/13/21 14:12:46            Desc Main
                                     Document      Page 6 of 6



the public interest because it aligns with specific provisions of the Bankruptcy Code that require

the turnover of property of the estate.

          Finding all four elements necessary for a preliminary injunction are established,

          IT IS, THEREFORE, ORDERED that Harris’ Motion for a Preliminary Injunction is

granted and Defendant TitleMax of South Carolina, Inc. is preliminarily enjoined from retaining

possession of Harris’ 2008 Nissan Titan.

          IT IS FURTHER ORDERED that Defendant TitleMax of South Carolina, Inc. shall

turnover to Harris possession, custody, and control of the 2008 Nissan Titan, in a condition

substantially the same as when it was repossessed, by delivering the vehicle to her residence at

488 Carolyn Drive, Spartanburg, South Carolina 29306 on or before 6:00 p.m. on Tuesday,

September 14, 2021. TitleMax must do so peacefully and in cooperation with Harris and her

counsel, and file a report of compliance on or before Wednesday, September 15, 2021 at 12:00

p.m. A separate judgment will be entered herewith.

          IT IS FURTHER ORDERED that all other causes of action remain for determination and

the parties shall comply with the Order entered on July 30, 2021,4 and file of an adversary

proceeding report within ten (10) days from entry of this Order.

          AND IT IS SO ORDERED.
    FILED BY THE COURT
        09/13/2021




                                                       Chief US Bankruptcy Judge
                                                       District of South Carolina



      Entered: 09/13/2021
4
    ECF No. 5.


                                                   6
